Maesiiall, J.
Many questions are discussed in tbe briefs of counsel wbicb do not need more than a passing notice, if even that, as we view tbe case. On tbe record there are, at tbe most, two ruling propositions of law. ’ Strictly speaking, there is but one. Tbe other is significant only in that it renders tbe theory upon wbicb tbe verdict was directed, and in opposition to wbicb tbe learned counsel for appellants invites consideration of the many phases of tbe law regarding rescission of contracts, inapplicable. Tbe second proposition is one wbicb does not seem to have attracted tbe attention of counsel upon either side or of tbe trial court.
Tbe complaint by appropriate allegations states that tbe parties made a verbal contract, wbicb in its entirety called for tbe payment of $24,000 by appellants to respondents for certain pine timber land, and a written agreement obligating tbe latter to log tbe timber and place tbe manufactured product in tbe form of saw logs on cars of tbe Eastern Eailway of Minnesota for $3 per thousand feet, $20,000 of tbe $24,000 to be considered as tbe real purchase price of tbe land, — tbe price thereof independent of tbe logging feature, — and $4,000 as an equivalent for tbe opportunity to have tbe timber bandied as indicated at $3 per thousand feet; that in part execution of *508■sucli entire verbal contract, as to one feature the land was ■deeded to appellants, they paying the $21,000 agreed upon, which, though named in the writing, in form, as the consideration therefor, measured the sale price of the land and the agreed advantage to appellants of having the timber handled as and at the price aforesaid; and that the verbal contract was further in part executed by the making of the stipulated agreement as to the timber.
Now if the amount named in the deed was the real consideration therefor, by itself, then at the time of .the alleged breach of the logging agreement it was wholly executory. If, however, the sum of $4,000 of the $24,000 named in the deed was paid respondents for the opportunity to have the timber logged and the logs put upon ears as aforesaid for $3 per thousand feet, then the logging agreement as part of the entire transaction was not wholly executory at the time of the supposed rescission. On the contrary it was executed on one side in a very substantial part and not subject to rescission by respondents for a mere breach of the sort claimed, readily remediable by rendering an equivalent for the damages in money. 2 Parsons, Contracts (9th ed.) 834; 9 Cyc. 645. That, of course, has nothing to do with the rule as to entire contracts, that complete performance on one side, unless waived by the other, is essential to put the other in default; that it is a condition precedent to. any right of action against such other. Except for such contracts, which do not include the one in hand, the absolute right of rescission by one on the ground of a substantial breach by the other, which may be readily compensated for in money damages, does not exist in case of contracts not wholly executory.
Appellants endeavored to establish that feature of the alleged transaction regarding payment of a consideration for the opportunity to have the timber handled for $3 per thousand feet, and the evidence was rejected. That is a ground of complaint. The theory of the learned court seems to have been that such evidence tended to contradict or vary a written *509contract, and so was incompetent under the familiar rule on that subject. In that error was committed. The fact that the consideration named in the deed was $24,000 did not militate against showing that such sum covered the sale price of the land and the advantage as to the logging as well. When parol evidence offered to show the real consideration for a deed does not contradict it, but merely shows those portions of an entire verbal contract, in part execution of which the deed was made, it is admissible. That is elementary. Cuddy v. Foreman, 107 Wis. 519, 83 N. W. 1103; Brader v. Brader, 110 Wis. 423, 85 N. W. 681; Lathrop v. Humble, 120 Wis. 331, 97 N. W. 905; Butt v. Smith, 121 Wis. 566, 99 N. W. 328. The rule that where persons elect to permit some part of an entire verbal contract to rest in parol, reducing the residue to writing, the part not so reduced may be established ali-unde such writing, is as well established as the one that a written contract is not subject to variance or contradiction by parol. So far as the former rule is inconsistent with the latter it is regarded as an exception thereto. Hubbard v. Marshall, 50 Wis. 322, 6 N. W. 497; Braun v. Wisconsin R. Co. 92 Wis. 245, 250, 66 N. W. 196; Caldwell v. Perkins, 93 Wis. 89, 67 N. W. 29; Corbett v. Joannes, 125 Wis. 370, 104 N. W. 69; 2 Wharton, Evidence (3d ed.) § 1051.
Erom what has been said we must view the ruling on the motion for a directed verdict as if the offered evidence, had it been received, would have established the facts which appellants purposed proving thereby. In that light the making of the written contract was, as before indicated, a mere incident of an entire transaction executed in part by payment of $4,000 for the opportunity of obtaining the logging agreement, which was not subject to rescission for a mere breach, if such breach occurred, since the resulting damages were easy of ascertainment and readily compensable by payment of a money equivalent.
Notwithstanding the foregoing, it seems the court properly decided that appellants, as a matter of law, were not entitled. *510-to recover. No breach of contract on respondents’ part was established. They were entitled to proceed with the logging ■operations in the ordinary way, which, according to the undisputed evidence, was to prepare for the winter’s work before there was any danger of being prejudiced in that regard by ■cold weather. There was nothing in the writing entitling appellants to put any restraint upon respondents’ liberty in that respect for the purpose of enabling them to obtain in advance •of work being commenced satisfactory arrangements .as to freight rates.. If they desired protection of that sort, they should have provided for it at the time .the writing was made. 'The contract itself seems to plainly contemplate that respondents should have definite information by July 1st, prior to the logging season in which the timber was to be cut, whether they were to be permitted to proceed with the work or not. It will ■be noted that respondents agreed to log the timber during the ■seasons of 1901 and 1902 and 1902 and 1903, with the proviso that the work should be done the first season unless they were notified by appellants prior to July 1, 1901, not to do the cutting until the succeeding season. In that we see a plain recognition of the importance to respondents of knowing by midsummer, prior to the commencement of the succeeding logging season, whether the timber was to be logged during -such season or not.
Respondents waived their right under the contract to the ■extent of permitting appellants to have until September 10, 1902, to elect whether they wanted the contract executed according to its terms. The latter’s conduct in allowing the time conceded to them to arrange their freight matter to elapse without notifying respondents whether to proceed or not, and in keeping silent in respect to the matter until November 11, 1902, waived the requirement for the timber to be cut during the ensuing season. Respondents did not refuse to log the timber; they did not terminate the contract. They claimed :no rescission of the agreement in their answer or evidence. *511They merely treated the conduct of appellants as waiving the provision of the writing, as regards putting in the timber during the logging season of 1902 and 1903. They in part waived their agreed liberty to proceed according to their own judgment in preparing for the logging during the season of 1902 and 1903, as a favor to appellants, and the latter waived the provision of the contract as to the time of logging the timber. That is the whole matter. There was no breach upon either side until appellants, disregarding respondents’ rights, proceeded to log the timber.
“Either party may waive any part of a contract, either expressly or by acts or declarations indicating a relinquishment of any provision or part of a provision, and without the performance of which, unless relinquished or waived, a recovery could not be had.” 9 Cyc. 646.
In this case the elements of waiver, implied agreement, and estoppel, strictly so called, as well, bar appellants from successfully alleging that respondents breached the logging agreement. The notification to the latter not to make any move to put in the timber until informed of satisfactory arrangements for the transportation of the logs having been made, and the notice back, in effect, that such arrangements must be completed so the work could proceed by September 10, 1902, if it was desired to have the timber put in during the succeeding season, and the failure to give notice in return till months after the required time, by necessary implication constituted a waiver of the contract as to the time of logging the timber, and a mutual agreement that such feature should not be regarded as material. Again, respondents having relied upon appellants’ attitude in the matter until a change thereof, if efficient as regards liability of the former, would seriously embarrass them, the latter are precluded from being heard to assert that the attitude which they voluntarily assumed did not evince in fact what it purported to indicate. The doctrine of estoppel in pais applies.
By the Gov/rt. — The judgment is affirmed.